Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 10/08/2021.  
Status of Claims
Claims 1, 9, 15 have been amended. Claims 2, 10, 16 have been canceled.
Claims 1, 4-9, 12-15, 18-20 are currently pending and have been rejected as follows. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Response to Amendments 
    112(b) in previous act is withdrawn in view of Applicant amendment as suggested by Examiner.
    101 abstract idea rejection is maintained with a detailed explanation below. 
Response to Arguments
Applicant’s 10/08/2021 amendment necessitated new grounds of rejection in this action.
Response to subject matter eligibility - 101 arguments
Argument: Remarks 10/08/2021 p.9-p.10 ¶4 argues that similar to how USPTO Example 35 performed a combination of steps for non-conventional and non-generic identity verification to improve over traditional system, the current claims tailor the questionnaire to each of the interactions to ask specific questions related to the interaction by performing scanning flow sets to identify segments and generating assessment functionality based on mapping the one or more attributes with the one or more segments.
	Specifically, Applicant argues that the current claims generate custom assessment functionalities that directly correspond to the interactions, which are argued as not directed to any of the abstract groupings, or if directed to the abstract groupings still   

     Examiner fully considered the argument, respectfully disagrees finding it unpersuasive reincorporating herein all his findings at Final Act 07/14/2021 p.2 last ¶-p.6 ¶ 3, p.11-p.18.  
     Examiner now reevaluates the current argument and submits that the examples issued by USPTO, including the business method Example 35 argued at Remarks 10/08/2021 p.9-p.10 ¶4, are merely hypothetical and non-precedential and do not carry the weight of Court decisions and hence are not used as basis for a subject matter eligibility rejection. See “May 2016 Update: Memorandum - Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection”, p.5 ¶2 Section C: “USPTO issued examples in conjunction with the Interim Eligibility Guidance, including […] July 2015 Update Appendix I: Examples […]; These examples, many of which are hypothetical, were drafted to show exemplary analyses under the Interim Eligibility Guidance and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions. Therefore, the examples should not be used as a basis for a subject matter eligibility rejection”.
     Examiner also notes that eligibility of Claim 3 in Example 35 revolved around the combination of additional elements representing significantly more than the abstract idea [Step 2B], whereas here Applicant makes an argument at Remarks 10/08/2021 p.10 ¶1 in favor of integrating the abstract idea into a practical application [Step 2A prong two]. 
      It is important not to conflate the two. Yet, even following the current rationale as provided by Applicant it is clear alleged eligibility of Claim 3 in Example 35 is irreconcilably different than what is argued here. Specifically, Examiner points to p.10 ¶ last ¶ - p.11 of “Subject Matter Eligibility Examples Business Methods” December 15,2016 to submit that Eligible Claim 3 of the hypothetical & non-precedential “Example 35” ensured that stolen or skimmed bank cards and customer info cannot be used to perform unauthorized transactions. Specifically, in Eligible Claim 3 of Example 35: the ATM provided a random code, in response to which the mobile device generated a customer confirmation code, followed by the ATM’s analyzing of the customer confirmation code, to subsequently send a control signal to provide or prevent access to the keypad of the ATM and thus allowed or prevented a transaction based on the analysis of the code data sets”. Thus, paramount 
	Here however, as argued at Remarks 10/08/2021 p.10 ¶3, 2nd sentence, the pending claims are argued to merely generate custom assessment functionalities that directly correspond to questions. These represent mere examples of
narrowing the combination of collecting information, analyzing it and displaying certain results of the collection and analysis [MPEP 2106.05(h)], and/or  
mere forms of applying the abstract idea [MPEP 2106.05(f)], such as to  
	* monitor audit log data [akin here to “identify” “segments” at Remarks 10/08/2021 p.10 ¶2] executed on general-purpose computer per “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”,
	* tailor information and provide it on generic computer [here tailor questionnaire to each interaction to ask specific questions at Remarks 10/08/2021 p.10 ¶2]. 
	Specifically, “FairWarning” unpersuasively argued that its system allowed for compilation, combination and access of disparate information sources [akin here to performing scanning flow sets to identify segments as argued at Remarks 10/08/2021 p.10 ¶2] to make it possible to generate a full picture of a user’s activity, identity, frequency of activity and the like in a computer environment [akin here to “generating assessment functionality based on mapping the one or more attributes with the one or more segments” as argued at Remarks 10/08/2021 p.10 ¶2])
	As the Federal Circuit repeatedly explained in  “FairWarning”, merely: selecting information, by content or source, for collection [here “identify segments associated with interactions channels, ask specific questions” as argued at Remarks 10/08/2021 p.10 ¶2], analysis [here “based on scanning flow sets” at Remarks 10/08/2021 p.10 ¶2] and announcement [here “generating assessment functionality based on mapping the attribute(s) with the more segment(s)” as argued at Remarks 10/08/2021 p.10 ¶2], does nothing significant to differentiate a process from ordinary mental processes, whose 
	Rather, here as in “Fairwarning”, the claimed invention is directed to a broad concept of generating assessment functionality based on mapping the one or more attributes with the one or more segments, in a manner similar to “Fairwarning’s” audit of personal index followed by reporting, audit log data, by (1) specific user, (2) during a pre-determined time interval, (3) in excess of a specific volume.
	Moreover, Examiner finds that asking specific questions related to the interaction by performing scanning flow sets to identify segments as argued here at Remarks 10/08/2021 p.10 ¶2 is no meaningfully different than the questions that were being asked in “Fairwarning”, perhaps phrased with different words, that humans in analogous situations have long inquired. Although, here as in “FairWarning”, the claims do require use of a computer, it is this incorporation of the computer, that allegedly or purportedly improves the existing technological process by allowing automation of further tasks when compared to “Fairwarning” supra that cited Alice, 134 S. Ct. at 2358. 
	Examiner also takes this opportunity to remind Applicant that: certain activity between a person and a computer may still fall within the “Certain methods of organizing human activity grouping” according to MPEP 2106.04(a) II ¶6 and MPEP 2106.04(a) II B. 
	Even accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer / claiming the improved speed or efficiency inherent with applying the abstract idea on a compute does not render the claims patent eligible. see MPEP 2106.05(f)(2) citing “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)”, “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”. Similarly see MPEP 2106.05(a) ii. citing “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”.  
	Indeed, in order to impose a meaningful limit on the scope of a claim, a machine must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly. see “Versata Dev Grp, Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681, U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” citing SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 [94 USPQ2d 1607] (Fed Cir. 2010) and Bancorp, 687 F.3d at 1277-78”. Also “OIP Techs. Inc. v. Amazon.com, Inc. 115 USPQ2d 1090, U.S. Court of Appeals, Federal Circuit, No. 2012-1696, Decided June 11, 2015, 2015 BL 184074, 788 F.3d 1359” citing “Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 , 2355 , 189 L. Ed. 2d 296 (2014)”. Further see “Versata” supra: “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed […] in a person’s mind” further citing “Benson” and “CyberSource, 654 F.3d at 1373”. For example, in “Versata Dev. Grp., Inc. v. SAP Am., Inc., U.S. Court of Appeals, Federal Circuit, No. 2014-1194, Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306, 115 USPQ2d 1681”, the Court found that using fewer software tables and searches, than prior-art software, to group, sort and eliminate less restrictive information did not render the claims eligible despite its dramatic improvement computer performance and ease of maintenance. Similarly, in “Fuzzysharp Technologies Inc. v. 3DLabs Inc., US Court of Appeals, Federal Circuit, No. 2010-1160, Decided: November 4, 2011” the Court also found the claims ineligible despite an alleged reduction in complexity of hidden surface removal in 3D graphics. Accordingly, here as in at least “FairWarning”, the claims do not propose a solution to overcome a problem specifically arising in the realm of computer technology. At most, the claims require that the argued processes [argued here at Remarks 10/08/2021 p.10 ¶2 to tailor a questionnaire to ask specific questions related to the interaction by performing scanning flow sets to identify segments and generating assessment functionality based on mapping the attributes with the segments] be executed on generic computer, as comparable to “Fairwarning” 1298.
	However, as the Federal Circuit recognized, after “Alice”, there can remain no doubt: recitation of generic computer limitations, as argued supra, does not make an otherwise ineligible claim patent-eligible (“Fairwarning” supra at p.1298 ¶1 citing “Alice, 134 S. Ct. at 2358”). Therefore, while a patent may in fact require that the claimed data relate to transactions or activities that are executed in the computer environment (argued here at Remarks 10/08/2021 p.10 ¶2 as the system), limiting the claims to the computer field does not alone transform them into a patent-eligible application (see “Fairwarning” supra at p.1298 ¶1 for similar Federal Circuit rationale). 
	Examiner further points to MPEP 2106.04(d)(1) to submit that “improvement in the judicial exception itself” [as attempted here at Remarks 10/08/2021 p.10 ¶2] “is not an improvement in technology”. For example, MPEP 2106.05(a) cites “BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018)” to state that improving the quality and organization of information added to a database [akin here at Remarks 10/08/2021 p.10 ¶2] may not be sufficient to show an improvement in computer-functionality, because an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality.
	Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [argued here as instead of providing standard questionnaire, the system tailors the questionnaire to each of the interactions to ask specific questions related to the interaction at Remarks 10/08/2021 p.10 ¶2]  “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [akin here to improve the abstract “Certain Methods Of Organizing Human Activity” by generating assessment functionality, argued at Remarks 10/08/2021 p. 10 ¶2]. “An advance of that nature is ineligible for patenting”. 
	Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [here Certain methods of organizing human activity] with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective [culminating here with generating assessment functionality based on mapping the one or more attributes with the one or more segments at Remarks 10/08/2021 p. 10 ¶2], versus improvement to actual technology, further supported by MPEP 2106.04, and prior guidance at 2019 PEG Advanced Module Slide 20, USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016 p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution.


Response to prior art Arguments
       Applicant’s prior art arguments have been fully considered but they are unpersuasive.

Argument 1: Remarks 10/08/2021 p.11 ¶2 argues that Wozniak does not teach:
	-> “gather flow sets associated with the one or more interaction channels, wherein the flow sets are UI flows of an interaction flow”.
	Examiner fully considered Applicant’s Argument 1 but respectfully disagrees. 
Wozniak teaches “gather flow sets associated with the one or more interaction channels”  by reciting at ¶ [0040] 2nd, 14th-15th sentences that for an “interactive voice response” “IVR” channel: “data elements representative of the nodes, states, processes, flows, and node text of the call flow diagram 305 can be electronically stored (e.g., stored in a repository such as core database 225), and the data elements” [flows above] “can be electronically accessed” (e.g., accessed by an access module 220, which can provide an application interface to store and retrieve” [interpreted as gather] “the data elements)” [flows above] “and processed (e.g., analyzed by flow analyzer module 230)”.
Wozniak also further teaches “wherein the flow sets are UI flows of an interaction flow” by reciting at ¶ [0040] 2nd-3rd sentences, ¶ [0048] 3rd sentence that the call flows are GUI flows of an interactive voice response IVR system. 

Argument 2: Remarks 10/08/2021 p.11 ¶3 argues that Wozniak does not teach:
	-> “identify one or more segments associated with the one or more interaction channels based on the flow sets”.
	Examiner fully considered Applicant’s Argument 2 but respectfully disagrees. 
Wozniak shows at Fig.10 and further recites at ¶ [0059] last 6th - 9th sentences: “a placed crumb marks the path of the test case, and in doing so, indicates to the IVR testing bot which branch, or path, of IVR call flow to test. Additionally, the crumbs can be used to indicate what inputs the IVR testing bot should input in response to a prompt, and what prompts it should expect to hear in response to its inputs, when interacting with the IVR system. The crumb can also provide an indication” [interpreted by Examiner as identify]
“as to the timing in which a verbal segment of a prompt is presented. Examples below illustrate these uses”. For example, the following explanations are provided by  
Wozniak at ¶ [0063] 3rd sentence reciting: “The crumb can instruct the IVR testing bot to listen to determine” [interpreted by Examiner as identify] “with a pause between segments has been made”, and by
Wozniak at ¶ [0063] reciting: “a bread crumb over a prompt can also be used to account for timing, for example, instruct an IVR testing bot to listen for pauses in a prompt. For example, a prompt should say "press 1" pause, and "press 2" pause. The crumb can instruct the IVR testing bot to listen to determine” [interpreted as identify] “with a pause between segments has been made. Additionally, Crumbs can be used to delay entry of a number by the IVR testing bot, can be used to enter each number slowly, and thus modify timing elements related to what the IVR testing bot inputs, and what it hears”, and
Wozniak at Fig.11 and ¶ [0069] 3rd-9th sentences reciting: “Application log scanner module 265 can be operable to analyze the application log file generated by the application log module 260. For example, when markers are encountered by callers, the counts are recorded into the application log file. The application log scanner module 265 can be operable to determine” [interpreted as identify] “whether markers have been misplaced. It can determine” [interpreted as identify] “whether the markers are in the right sequence, in the right place, and encountered at the right time. The application log scanner module 265 scans the application log file, and generates an application log report, e.g., application log report 1105 as shown in Fig.10. In example embodiments, check marks associated with log entries indicate” [interpreted as identify] “that there are no errors in placement, sequence, or call flow, whereas squares can indicate” [interpreted as identify] “there might be a problem with, for example, a node. For example, as shown in the application log report 1105, Marker M050-89 was placed in the incorrect unit, and an indicator (e.g., square) [i.e. identifier] on the application log report 1105 provides a warning” [interpreted as identification] “of the error, while the notes in the application log report 1105 indicates that Marker M050-89 should have been placed in "Previous Unit 50," which was a different node from the node in which it was placed”. 

Argument 3: Remarks 10/08/2021 p.11 ¶4 argues that Wozniak does not teach:
	- “generating / generate an assessment functionality based on mapping the one or more attributes with the one or more segments to receive feedback associated with the one or more segments”
	“wherein generating the assessment functionality comprises”: 
	(a) “generating one or more questions associated with each of the one or more segments” 
	(b) “mapping the one or more attributes with the generated one or more questions”.
	Examiner fully considered Applicant’s Argument 3 but respectfully disagrees.
	Examiner first notes aside from a general statement at Original Specification 
¶ [0030] 1st sentence that “The assessment functionality generation system 300 is a system of the present invention for performing one or more process steps described herein”, the Applicant’s own Original Specification does not provide a clear, deliberate and sufficient definition for what “assessment functionality” actually is.
	Here, the claim itself merely recites the intended use or intended result for 
“generating / generate an assessment functionality” namely “to receive feedback associated with the one or more segments” which was mapped by Examiner on
the caller choice [or feedback] to resend at Wozniak ¶ [0041] 7th-10th sentences, and/or also mapped by Examiner on the caller’s choices of saying "Agent" or press "1" on his or her UE, or the caller saying "main menu" or press "2" on his or her UE at Wozniak Fig.3 & ¶ [0043] 3rd-6th sentences.
    The closest the claims come to a definition of “generating the assessment functionality” is at the wherein limitation: “wherein generating the assessment functionality comprises”: 
	(a) “generating one or more questions associated with each of the one or more segments” 
	(b) “mapping the one or more attributes with the generated one or more questions”.
	

Wozniak provides several examples of 
	(a) “generating one or more questions associated with each of the one or more segments” 
Wozniak ¶ [0059] 7th sentence: “the crumbs can be used to indicate what prompts” [or questions] “it should expect to hear in response to its inputs, when interacting with the IVR system”. 
Wozniak Fig.10 & ¶ [0061] 6th-7th sentences: “when IVR system implementing the call flow prompts a user for a 9 digit response, the IVR testing bot uses the numbers that were inserted into test case 2 crumb 1010 to respond to the IVR prompt asking” [a question to] “a caller to enter in a 9 digit number. The crumb is thus able to be used to provide multiple responses, to the IVR call flow, so that a tester need not call the IVR 50 fifty times to input fifty, nine digit numbers, to determine if the system is working properly”.
Wozniak ¶ [0062] 2nd sentence: “As an example, an audio prompt” [or question] “might be created such that a voice might pronounce ASCII as ask key”.
Wozniak Fig.3 noting other example: “Caller_Choice=Resent-325:T->335:Resent Authorization… [58277] If you’d like to speak to an agent, say agent. Otherwise say Main Menu [BI=T] ->345 [58272] The resend authorization was successfully submitted and will be completed shorely. If you’d like to speak to agent say agent. Otherwise say Main Menu [BI=T]->335->395 back to 380)” 
Wozniak Fig.7 noting other example: “I heard …[ZIP CODE]. Is this correct”
	
	Wozniak also provides several examples of:
	(b) “mapping the one or more attributes with the generated one or more questions”.
Wozniak Fig.3 element 380: [58277] IF you’d like to speak with an agent, say agent. Otherwise say Main Menu. [BI=T]. Other examples at Figs.6-8,10 and as follows:
Wozniak ¶ [0042] 8th sentence: Matched [i.e. mapped] and connected to input nodes can be choice nodes, which are nodes that are representative of the potential inputs that callers make, in response to a prompt node
Wozniak ¶ [0042] last 4 sentences: The Agent choice node 360 corresponds to a call flow input in which a caller responds to the prompt by speaking "agent." The choice 
Wozniak ¶ [0043] 1st - 3rd sentences: The choice nodes can be connected to other nodes. For example, the NMNI choice node 355 can be connected to another prompt node, such as prompt node 380, which, having received either no response from the caller, or a response that did not match any of the other choice nodes, might inform the user "we didn't get that," or "please make your selection again." In the example call flow diagram 305, prompt node 380 prompts the user to either say "Agent" or press "1" on his or her UE, or if caller wishes to go to the main menu, the caller is prompted to say "main menu" or press "2" on his or her UE.
Wozniak ¶ [0062] 4th sentence: Using the test editor module 250 a crumb can be inserted that instructs the IVT testing bot to listen for the sound "ask key" instead, so that the IVR testing bot does not report an error when the pronunciation of a word is not in alignment with the IVR testing bot's expectations based on standard pronunciations.
Wozniak ¶ [0083] last sentence: as described above, listen for a pronunciation of a word or acronym, e.g., listen for ask key instead of ay ess see eye eye). 
		
Thus, Examiner asserts that there is a preponderance of evidence for Wozniak teaching either explicitly, implicitly or inherently the above contested features. 

 







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 12-15, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe, or set forth the abstract idea, except where strikethrough 
	“…: / 
	“… /
	“…
        - “identifying / identify one or more interaction channels associated with an entity”
        -“gathering /generate flow sets associated with the one or more interaction channels

        - “identifying / identify one or more segments associated with the one or more interaction channels based on scanning the flow sets”
         - “mapping / map one or more attributes with the one or more segments” “and”
         - “generating / generate an assessment functionality based on mapping the one or more attributes with the one or more segments to receive feedback associated with the one or more segments, wherein generating the assessment functionality comprises”: 
		= “generating one or more questions associated with each of the one or more segments”; “and” 
		= “mapping the one or more attributes with the generated one or more questions”                                (independent Claims 1, 9, 15)

	  “
      / “:” / ” :
	- “
            - “continuously monitor the one or more interaction channels”
           - “identify initiation of a real-time interaction associated with at least one interaction channel based on monitoring the one or more interaction channels”
            - “in response to identifying the initiation of the real-time interaction, gather real-time interaction data from the one or more interaction channels”
           - “process the real-time interaction data associated with the real-time interaction”
          - “generate a real-time assessment functionality by dynamically generating a real-time questionnaire based on processing the real-time interaction data”
(dependent Claims 4+5, 12, 18)
	
	/ “wherein processing the real-time interaction data comprises” /
          - “identifying one or more phrases associated with the real-time interaction”
	- “mapping the one or more phrases with the one or more attributes”
(dependent Claims 6, 13, 19)
	
	/ “”: /
	/  “” /
	- “present the real-time questionnaire to a user associated with the real-time interaction via the at least one interaction channel”. 
(dependent Claims 7, 14, 20 )
	
	-  “wherein the one or more interaction channels are audio interaction channels”
(dependent Claim 8)



Examiner tests the claims under MPEP 2106.04(a)(2) II and submits that, except where strikethroughs, the above limitations still fall within the abstract “Certain Methods of Organizing Human Activities”1 grouping including fundamental practices as managing interactions [here “interaction attributes to generate custom assessment functionality” at independent Claims 1,9,15] and social activities [here “identify interaction channel(s) associated with an entity, generating question(s) associated with each of the segment(s)” at independent Claims 1, 9, 15; “user associated with real-time interaction via at least one interaction channel” - dependent Claims 7,14,20] by following instructions [here “generate flow sets associated with interaction channels”, “identify segment(s) associated with interaction channel(s) based on scanning flow sets” at independent Claims 1,9,15; “identify initiation of a real-time interaction associated with at least one interaction channel based on monitoring the interaction channels”, “in response to identifying the initiation of real-time interaction, gather real-time interaction data from the interaction channels” at dependent Claims 4+5, 12, 18] and following rules [here “mapping the attribute(s) with generated question(s)” at independent Claims 1,9,15, “identify phrases associated with real-time interaction”, “map the phrases with attributes” at dependent Claims 6, 13, 19] to allow teaching [here “generate assessment functionality based on mapping attribute(s) with segment(s) to receive feedback associated with the segment(s)” at independent Claims 1, 9, 15, “generate real-time assessment functionality by dynamically generating real-time questionnaire based on processing real-time interaction data” at dependent Claims 4+5, 12, 18; “present real-time questionnaire to user associated with the real-time interaction via the at least one interaction channel” at dependent Claims 7, 14, 20]. 
	Examiner also points to MPEP 2106.04(a) II ¶6, MPEP 2106.04(a) II B to submit that certain activity between a person and a computer (preponderantly set forth here as “channels” and elucidated at Claim 8 as “audio channels”) still fall within the “Certain methods of organizing human activity grouping”. Also, per MPEP 2106.04(a) II ¶ 6 last 2 sentences: the number of people [“entity”, “user”] involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.


	This judicial exception is not integrated into a practical application2 because 
the additional computer-based elements of as initially strikethrough above, are merely used to apply the abstract idea when tested per MPEP2106.04(d) citing MPEP 2106.05(f). 	The fact that independent Claim 1 requires the combination of a “processing device coupled to the non-transitory storage device and network communication interface” and independent Claim 9 requires “non-transitory computer-readable storage medium having computer executable instructions for causing a computer processor to perform” to apply abstract business method as identified above does not integrate said abstract exception into a practical application3. The same rationale is pertinent to the “configur[ation]” of the “processing device” to apply the further narrowed abstract concepts at dependent Claims 4, 5, 7, and similarly the narrowing of “computer executable instructions cause the computer processor to” further narrow the abstract idea at dependent Claim 12. 
	Similarly, under broadest reasonable interpretation, the recitations of “wherein the computer executable instructions cause the computer processor to establish a communication link with the interaction channel(s)” at dependent Claims 4, 12, 18 represent mere invocation of computers as tools to store and transmit / receive data4 [here “gather flow sets” “from a repository”], and to monitor audit log data [here “identify” “channels”, “segments” and respective “interaction”] executed on a general-purpose computer5 and requiring use of software [here “instructions”] to tailor information [here “generating one or more questions associated with each of the one or more segments”; “and” “mapping the one or more attributes with the generated one or more questions”] and provide it to the user on a generic computer6”. MPEP 2106.05(f)(2).
	Alternatively, the additional computer-based elements [here “wherein processing device is further configured to:”/ ”wherein computer executable instructions cause the computer processor to” at dependent Claims 6, 19] could also be viewed to merely link establish communication link with the interaction channels” at dependent Claims 6, 19]. 
	For example limiting the combination of collecting [“gather flow sets”], analyzing [“identify” “segments”] and outputting information [“present real-time questionnaire”] as well as specifying that abstract monitoring audit log data relates to transactions or activities [preponderantly claimed here as “flow sets”, “mapping” “segments”, “interaction”, “assessment functionality”] executed in a computer environment [here as 
“channels” narrowed down as “audio interaction channels” at dependent Claim 8] represents such narrowing that does not integrate abstract idea into practical application. MPEP2106.04(d) citing MPEP2106.05(h). Looking closer at MPEP 2106.05(h), Examiner finds that the additional elements follow an ineligibility path similar to that of “Affinity Labs” because in “Affinity Labs”, the claim similarly recited a broadcast system in which a cellular telephone (1) requests & receives network-based content [here “segments”] from the broadcaster via a streaming signal [here “gather flow sets associated with interaction channels” at independent Claims 1,9,15], (2) is configured to wirelessly download an application for performing those functions, (3) contains a display that allows the user to select particular content [here “questions, questionnaire / assessment”]. 838 F.3d at 1255-56, 120 USPQ2d at 1202. As further stated by MPEP 2106.05(h) the Court noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as [channels] televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the Court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204.
	Looking even closer at MPEP 2106.05(h), Examiner also finds that the additional elements follow an ineligibility path similar to that of “buySAFE” because the Court found that requiring that guaranteeing performance of a transaction (a) to be performed using a computer that receives and sends information over a network [akin here to “network communication interface”], or (b) be limited to guaranteeing online transactions [akin here to specific “audio interaction channels” at dependent Claim 8], [are] limitations [that] 7. 
	Further still, as corroborated by MPEP 2106.05(a)I  a claimed process performed on a computer, as well as embodiments that can be practiced verbally with a telephone
[here “audio interaction channels”], cannot improve computer technology8. 
	Moreover, the “UI flows” merely specify that the abstract idea of monitoring transaction or log data relates to transactions or activities executed in a computer environment  [MPEP 2106.05(h) citing “FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)”] or a process of applying the abstract idea by monitoring audit log data that is executed on a general-purpose computer [MPEP 2106.05(f) citing “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)]. Similar to the findings above, none of these integrate the abstract idea into a practical application Step 2A prong two. 
---------------------------------------------------------------------------------------------------------------------	
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception9 because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [MPEP 2106.05(f)], and/or limit the abstract idea to a field of use or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. Also, assuming arguendo that, in addition to MPEP 2106.05(f) and/or (h), additional evidence would further be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine, conventional, Examiner would further point MPEP 2106.05(d): 
     	* MPEP 2106.05(d) II finding that receiving or transmitting data over a network 
[here “network communication interface”] including utilizing an intermediary computer to forward information [here “processing device is configured to”/ “computer executable instructions cause the computer processor to” / present the real-time questionnaire to a user associated with the real-time interaction via the at least one interaction channel” at storing and retrieving information in memory10 and electronic recordkeeping11 are well-understood, routine or conventional.
	* MPEP 2106.05(d) I (2) is alternatively relied upon by Examiner, as needed, to point evidence at the Applicant’s Original Disclosure as well as publications. Specifically 
	- US 20100220673 A1 finds ¶ [0016] 1st sentence: “conventional techniques that utilize an extended real-time polling service”, rebutting Appellant’s statement at current Original Spec ¶ [0001]. Conventionality of the additional elements is corroborated by 
	- Original Specification ¶ [0047]: “the memory 420 may include such applications as a conventional web browser application 422, an assessment functionality generation application 421, entity application 424. These applications also typically instructions to a graphical user interface (GUI) on the display 430 that allows the user 110 to interact with the entity system 200, the assessment functionality generation system 300, and/or other devices or systems. The memory 420 of the computing device system 400 may comprise a Short Message Service (SMS) application 423 configured to send, receive, and store data, information, communications, alerts, and the like via the wireless telephone network 152. In some embodiments, the assessment functionality generation application 421 provided by the assessment functionality generation system 300 allows the user 110 to access the assessment functionality generation system 300. In some embodiments, the entity application 424 provided by the entity system 200 and the assessment functionality generation application 421 allow the user 110 to access the functionalities provided by the assessment functionality generation system 300 and the entity system 200”.
	-  Original Specification ¶ [0064] last sentence: “However, the computer program code for carrying out operations of embodiments of the present invention may also be written in conventional procedural programming languages, such as the "C" programming language or similar programming languages”.
	- Original Specification ¶ [0070] 2nd sentence: “While certain exemplary embodiments have been described and shown in the accompanying drawings, it is to be understood that such embodiments are merely illustrative of, and not restrictive on, the broad invention, and that this invention not be limited to the specific constructions and arrangements shown and described, since various other changes, combinations, omissions, modifications and substitutions, in addition to those set forth in the above paragraphs, are possible. Those skilled in the art will appreciate that various adaptations and modifications of the just described embodiments can be configured without departing from the scope and spirit of the invention”
	As per the conventionality of “UI flows”, Examiner points to 
     * US 20130097562 A1 ¶ [0066], ¶ [0088] disclosing traditional [or conventional] UI flow 
     * US 20160277530 A1 ¶ [0127] 6th sentence and 
     * US 20180262391 A1 ¶ [0159] 6th sentence, each reciting: Generic applications are also available where flows can be created between services using a user interface
    * US 20170242568 A1 ¶ [0109] “In Fig. 5, the integrated state is referred to as “Flow (UI)” as opposed to “GUI”, which denotes conventional techniques in which focus pointing, wherein a target is visible in a display region of an electronic device which is provided by a user interface, and a user is capable of selecting the target by bringing a pointer to the target via focus pointing, and view pointing types such as zooming and scrolling, are separate modes”.
    * US 20130151705 A1 ¶ [0032] “In one aspect, the data model and user interface flows are sufficiently generic that any resource can be added into the system with minimal service provider interfaces which communicate with a service that provides the actual resource” and ¶ [0042] 3rd sentence: “The unified generic resource provisioning system also provides generic user interface flows that permit certain operations to be performed on the resources”
- In Conclusion -
	Claims 1, 4-9, 12-15, 18-20 although directed to statutory categories (“system” or machine, “product” or article and “methods” or processes,) they still recite, or at least set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 12-15, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by: Wozniak; Louis US 20200007680 A1 hereinafter Wozniak. As per,

Claims 1, 9, 15 
Wozniak teaches:
	“A system for automatically identifying and mapping interaction attributes to generate custom assessment functionality, the system comprising:	at least one network communication interface” (Wozniak Figs.15-16 & ¶ [0030] 2nd sentence: user equipment - UE 102 can comprise, any type of device that can communicate via a mobile network. See Wozniak ¶ [0070], ¶ [0109]-¶ [0113] for additional details); “at least one non-transitory storage device” (Wozniak ¶ [0100] 3rd sentence); “and” “at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface” (Wozniak ¶ [0097] 2nd sentence, ¶ [0102] 3rd - 4th sentences, ¶ [0116]), “wherein the at least one processing device is configured to: / 
	
	“A computer program product for automatically identifying and mapping interaction attributes to generate custom assessment functionality, the computer program product comprising a non-transitory computer-readable storage medium having computer executable instructions for causing a computer processor to perform the steps of” (Wozniak Figs. 15-16 & ¶ [0096] - ¶ [0100]): /
	
	“A computer implemented method for automatically identifying and mapping interaction attributes to generate custom assessment functionality” (Wozniak ¶ [0115] 1st sentence) “the method comprising”:
	
	- “identifying / identify one or more interaction channels associated with an entity”
	(Wozniak ¶ [0036] referring to Fig.1, the IVR system 104 can also be connected to (or comprise the functions of) a voicemail system 112, such that one of the IVR system 104's branches can allow a caller to leave a voice message that might be related to the issue about which the caller is calling. The IVR system 104 can also be coupled to a fax system 114, or email system 116. These systems can be operable to transmit info to a caller based on caller's call. As an example, one of menu choices of the caller can lead to a selection in which caller's airline reservation is sent to the caller's email address, which might be an email address stored in a user account in a repository 110.
	Wozniak  ¶ [0037] Other technologies of the IVR system 104 comprise using text-to-speech technology to speak to a caller dynamic information, such as e-mails received through an email system 116, a fax message received via the fax system 114 and OCR'd (e.g., optical character recognition), news reports, or weather information, including from a web-based system (not shown in Fig. 1).
	Wozniak ¶ [0034] IVR system 104 comprise automated attendant functionality, such that the information input by caller can be used to route the call to an agent or representative e.g. agent communication device 106 operated by an agent identity, or representative that can handle the caller's issue.
	Wozniak ¶ [0032] 1st sentence: A caller can use the UE 102 to make calls to a call destination, and an IVR system 104 can answer the call.
	Wozniak ¶ [0033] 1st sentence: IVR can have speech recognition capabilities.
	Wozniak ¶ [0045] 1st - 2nd sentences: If an IVR system 104 has been operational for a month, for example, the system may have had 10,000 callers using the IVR system. If a marker was placed in branches, or paths, of an IVR call flow in which an agent or representative (e.g., live attendant) was asked for, the marker can indicate how many times an agent has been requested by the IVR callers.
	Wozniak ¶ [0046] 2nd - 3rd sentences: Obtaining information regarding the number of times a caller has been down a branch of an IVR flow can provide information useful to developers. In this example, if a significant or large number of callers of an IVR system traveled down the branch marked by NMNI marker 395, this can be an indication that perhaps the wording of prompt node 345 was unclear, ambiguous, or not heard clearly) 
	-“gathering /generate flow sets associated with the one or more interaction channels from a repository, wherein the flow sets are UI flows of an interaction flow”
	(Wozniak ¶ [0040] 3rd, 5th-6th, 14th-15th sentences: Fig.3 [below] shows an example visual flow editor graphical user interface (GUI) 300 that can be generated by visual flow editor module 205 which allows a designer to create a call flow diagram (e.g., call flow diagram 305) in which shapes, also referred to as nodes (e.g., nodes 3101-N, where N represents some number), and connectors, are input by a designer. The designer can use visual flow editor GUI 300 to create the call flow diagram 305. The call flow diagram 305 can be stored as data elements. The data elements representative of the flows of call flow diagram 305 can be electronically stored (e.g., stored in a repository such as core database 225), and the data elements [i.e. flows] can be electronically accessed by access module 220, which can provide application interface to store & retrieve the data elements & processed e.g. analyzed by flow analyzer module 230).

    PNG
    media_image1.png
    888
    624
    media_image1.png
    Greyscale

Wozniak Fig.3 in support of rejection arguments
	- “identifying / identify one or more segments associated with the one or more interaction channels based on scanning the flow sets”
          (Wozniak Fig.10 & ¶ [0059] 3rd sentence: test editor module 250 allows for test cases script inserts (also referred as crumbs) to be inserted on top of the relevant nodes of a call flow diagram (e.g. call flow diagram 305), and in example embodiments, the crumbs can be a layered above the call flow & processed by script generator module 255.
	Wozniak Fig.10 & ¶ [0059] last 6th - 9th sentences: a placed crumb marks the path of the test case, and in doing so, indicates to the IVR testing bot which branch, or path, of IVR call flow to test. Additionally, the crumbs can be used to indicate what inputs the IVR testing bot should input in response to a prompt, and what prompts it should expect to hear in response to its inputs, when interacting with the IVR system. The crumb can also provide an indication as to the timing in which a verbal segment of a prompt is presented. Examples below illustrate these uses.
	Wozniak ¶ [0063] 3rd sentence: The crumb can instruct the IVR testing bot to listen to determine with a pause between segments has been made
          Wozniak ¶ [0063]: a bread crumb over a prompt can also be used to account for timing, for example, instruct an IVR testing bot to listen for pauses in a prompt. For example, a prompt should say "press 1" pause, and "press 2" pause. The crumb can instruct the IVR testing bot to listen to determine with a pause between segments has been made. Additionally, Crumbs can be used to delay entry of a number by the IVR testing bot, can be used to enter each number slowly, and thus modify timing elements related to what the IVR testing bot inputs, and what it hears
	Wozniak Fig.11 & ¶ [0069] noting another example where: an application log module 260 and application log scanner module 265 can be operable to provide and provide analysis of the processes, or operations, that are being performed by an IVR system (e.g., IVR system 104), including those that are not perceived by a caller (e.g., behind the scenes operations), including decisions, markers, counts associated with markers, selection of prompts based on caller responses, implementation of go-to processes, etc. An application log file can be generated, e.g., by application log module 260, of all IVR operations that are being performed, including the behind-the-scenes processing of data. Application log scanner module 265 can be operable to analyze the check marks associated with log entries indicate that there are no errors in placement, sequence, or call flow, whereas squares can indicate there might be a problem with, for example, a node. For example, as shown in the application log report 1105, Marker M050-89 was placed in the incorrect unit, and an indicator (e.g., square) on the application log report 1105 provides a warning of the error, while the notes in the application log report 1105 indicates that Marker M050-89 should have been placed in "Previous Unit 50," which was a different node from the node in which it was placed);

	- “mapping / map one or more attributes with the one or more segments”
	(Wozniak Fig.3 & ¶ [0042] 7th - 8th sentences: Matched and connected to input nodes can be choice nodes, which are nodes that are representative of the potential inputs that callers make, in response to a prompt node. For example, the choice nodes in the call flow diagram 305 are… the Agent choice node 360, the choice node "1" 365, the Main Menu choice node 370, and the choice node "2" 375
	Wozniak Fig.3 & ¶ [0063] 2nd sentence: a prompt should say "press 1" pause, and "press 2" pause. The crumb can instruct the IVR testing bot to listen to determine with a pause between segments has been made.); “and”
	
	- “generating / generate an assessment functionality based on mapping the one or more attributes with the one or more segments to receive feedback associated with the one or more segments”
	(Wozniak Fig.3 & ¶ [0041] 5th-14th sentences: In example embodiments, a decision node (e.g., Caller_Choice=RESEND node 320) is a non-user input node that can be inserted by selecting and placing a diamond-shaped node from the visual flow editor palette 315, and can represent an assessment of a state, status, count, presence (or 
	Wozniak Fig.3 & ¶ [0043] 3rd-6th sentences: In the example call flow diagram 305, prompt node 380 prompts the user [for feedback] to either say "Agent" or press "1" on his or her UE, or if caller wishes to go to the main menu, the caller is prompted to say "main menu" or press "2" on his or her UE. The Agent choice node 360 or the choice node "1" 365 can be connected to a go-to node, such as the Transfer to Agent node 385. The Transfer to Agent node 385 represents a process whereby the caller's call is routed to an agent. Similarly, the Main Menu choice node 370 and the choice node "2" 375 can be connected to the Main Menu node 390, which is a go-to node that corresponds to the presentation to the caller (e.g., caller's UE) of the Main Menu options);
	“wherein generating the assessment functionality comprises”: 
	- “generating one or more questions associated with each of the one or more segments” (Wozniak provides several examples as follows: st sentence: Other nodes in call flow diagram 305 can include prompt nodes. Prompt nodes…recite a prompt to a caller, asking for an input.
	        Wozniak ¶ [0042] 3rd sentence: The prompt node 45 also prompts the user to either say agent or press 1 on his or her UE, or if caller wishes to go to the main menu, the caller is prompted to say main menu or press 2 on his or her UE
	         Wozniak ¶ [0041] 8th - 12th sentences: In the example call flow diagram 305, the call flow moved to result node T 325 in response to a determination that a caller's choice was to provide a resend request. The result node T 325 thus represents a True value, which can mean that the state was present (e.g. the caller chose to resend). In call flow diagram 305, the call flow moved to result node F 330 in response to a determination that a caller's choice was to provide a resend request. The result node F 330 thus represents a False value, which can mean that the state was absent, or not present (e.g., the caller chose not to resend
	Wozniak ¶ [0059] 7th sentence: the crumbs can be used to indicate what prompts it should expect to hear in response to its inputs, when interacting with the IVR system. 
	Wozniak Fig.10 & ¶ [0061] 6th-7th sentences: when IVR system implementing the call flow prompts a user for a 9 digit response, the IVR testing bot uses the numbers that were inserted into test case 2 crumb 1010 to respond to the IVR prompt asking a caller to enter in a 9 digit number. The crumb is thus able to be used to provide multiple responses, to the IVR call flow, so that a tester need not call the IVR 50 fifty times to input fifty, nine digit numbers, to determine if the system is working properly.
	Wozniak ¶ [0062] 2nd sentence: As an example, an audio prompt might be created such that a voice might pronounce ASCII as ask key.
	Wozniak Fig.3 noting another example: Caller_Choice=Resent-325:T->335:Resent Authorization… [58277] If you’d like to speak to an agent, say agent. Otherwise say Main Menu [BI=T] ->345 [58272] The resend authorization was successfully submitted and will be completed shorely. If you’d like to speak to agent say agent. Otherwise say Main Menu [BI=T]->335->395 back to 380) 
	Wozniak Fig.7 noting other example: I heard …[ZIP CODE]. Is this correct); “and”
	


	- “mapping the one or more attributes with the generated one or more questions”.
	(Wozniak Fig.3 element 380: [58277] IF you’d like to speak with an agent, say agent. Otherwise say Main Menu. [BI=T]. Other examples at Figs. 6-8, 10 and as follows:
          Wozniak ¶ [0042] 8th sentence: Matched and connected to input nodes can be choice nodes, which are nodes that are representative of the potential inputs that callers make, in response to a prompt node
	Wozniak ¶ [0042] last 4 sentences: The Agent choice node 360 corresponds to a call flow input in which a caller responds to the prompt by speaking "agent." The choice node "1" 365 corresponds to a call flow input in which a caller indicates that he or she would like to speak with an agent by inputting a "1" using his or her UE (e.g., mobile phone, landline phone). The Main Menu choice node 370 corresponds to a call flow input in which a caller responds to the prompt by speaking "main menu." The choice node "2" 375 corresponds to a call flow input in which a caller that would like to hear the main menu options responds to the prompt by inputting a "2" using his or her UE (e.g., phone)
	Wozniak ¶ [0043] 1st - 3rd sentences: The choice nodes can be connected to other nodes. For example, the NMNI choice node 355 can be connected to another prompt node, such as prompt node 380, which, having received either no response from the caller, or a response that did not match any of the other choice nodes, might inform the user "we didn't get that," or "please make your selection again." In the example call flow diagram 305, prompt node 380 prompts the user to either say "Agent" or press "1" on his or her UE, or if caller wishes to go to the main menu, the caller is prompted to say "main menu" or press "2" on his or her UE.
	Wozniak ¶ [0062] 4th sentence: Using the test editor module 250 a crumb can be inserted that instructs the IVT testing bot to listen for the sound "ask key" instead, so that the IVR testing bot does not report an error when the pronunciation of a word is not in alignment with the IVR testing bot's expectations based on standard pronunciations.
	Wozniak ¶ [0083] last sentence: as described above, listen for a pronunciation of a word or acronym, e.g., listen for ask key instead of ay ess see eye eye). 




Claims 4+5, 12, 18
Wozniak teaches: / “wherein the at least one processing device is further configured to:” / “wherein the method further comprises”: /” wherein the computer executable instructions cause the computer processor to”:
	- “establish a communication link with the one or more interaction channels”
	(Wozniak ¶ [0032] 1st sentence: A caller can use the UE 102 to make calls to a call destination, and an IVR system 104 can answer the call.
	Wozniak ¶ [0036] Still referring to Fig.1, the IVR system 104 can also be connected to (or comprise the functions of) a voicemail system 112, such that one of the IVR system 104's branches can allow a caller to leave a voice message that might be related to the issue about which the caller is calling. The IVR system 104 can also be coupled to a fax system 114, or email system 116. These systems can be operable to transmit info to a caller based on caller's call. As an example, one of menu choices of the caller can lead to a selection in which caller's airline reservation is sent to the caller's email address, which might be an email address stored in a user account in a repository 110.
	Wozniak ¶ [0059] 1st sentence: noting another example of directing an automated dialing and response system (referred to herein as an IVR testing bot) designed to respond to IVR systems (an example of such an automated dialing and response system is the Cyara Platform, which can, using the script, place calls as though it were coming from unique callers into the IVR system.
	Wozniak ¶ [0111] 4th sentence: will be appreciated that the network connections shown are exemplary and other means of establishing a communications link between the computers can be used);
	
	- “continuously monitor the one or more interaction channels”
	(Wozniak Fig. 3 feedback loop 380->345->355->395->380 etc. and 
	Wozniak ¶ [0062] 1st-3rd, 5th sentences: a crumb that overlays a prompt can be used to instruct an IVR testing bot to listen for a particular sound. As an example, an audio prompt might be created such that a voice might pronounce ASCII as ask key. If an IVR testing bot is not instructed to listen for ask key it may instead be listening for the prompt to contain the sound ay ess see eye eye. Thus, crumbs on prompts can be used 
	Wozniak ¶ [0063] 2nd - 3rd sentences: a prompt should say "press 1" pause, and "press 2" pause. The crumb can instruct the IVR testing bot to listen to determine with a pause between segments has been made);
	
	- “identify initiation of a real-time interaction associated with at least one interaction channel based on monitoring the one or more interaction channels”
	(Wozniak ¶ [0042] 4th, 6th sentence: the prompt node 45 also prompts the user to either say "agent" or press "1" on his or her UE, or if caller wishes to go to the main menu, the caller is prompted to say "main menu" or press "2" on his or her UE. The IVR system waiting for user to provide input e.g., type something into a keypad, speak a command, or enter input in some other fashion);
	
	- “in response to identifying the initiation of the real-time interaction, gather real-time interaction data from the one or more interaction channels”
	(Wozniak ¶ [0043] 2nd - 3rd sentences: having received a response that did not match any of the other choice nodes, might inform the user we didn't get that, or please make your selection again. In the example call flow diagram 305, prompt node 380 prompts the user to either say Agent or press 1 on his or her UE, or if caller wishes to go to the main menu, the caller is prompted to say main menu or press 2 on his or her UE
	Wozniak ¶ [0056] 8th sentence: when a term is spoken (e.g., saying agent), a computing device executing the application simulator module 235 can be operable to receive the sound of that term, recognize the term, and use it as an input. 
	Wozniak ¶ [0004] 3rd sentence: The caller can press a number on a telephone keypad to select an option e.g., press 1 for yes, press 2 for no.
	Wozniak ¶ [0033] 2nd sentence: a caller can read out pins, account numbers, May yes or no, or indicate whether he or she wishes to speak to a customer service representative by saying representative, or agent);
	
	- “process the real-time interaction data associated with the real-time interaction”
	(Wozniak ¶ [0045] 2nd - 3rd sentences: If a marker was placed in branches, or paths, of an IVR call flow in which an agent or representative (e.g., live attendant) was asked and”
	
	- “generate a real-time assessment functionality by dynamically generating a real-time questionnaire based on processing the real-time interaction data”
	(Wozniak ¶ [0059] 7th sentence: the crumbs can be used to indicate what prompts it should expect to hear in response to its inputs, when interacting with the IVR system. 
	Wozniak Fig.10 & ¶ [0061] 6th-7th sentences: when IVR system implementing the call flow prompts a user for a 9 digit response, the IVR testing bot uses the numbers that were inserted into test case 2 crumb 1010 to respond to the IVR prompt asking a caller to enter in a 9 digit number. The crumb is thus able to be used to provide multiple responses, to the IVR call flow, so that a tester need not call the IVR 50 fifty times to input fifty, nine digit numbers, to determine if the system is working properly.
	Wozniak ¶ [0045] 4th sentence: Being able to develop an IVR call flow in which the number of times an agent is asked for by a caller can be important, as live attendants require higher costs on the part of the business entity employing the IVR system
	Wozniak Fig.3 noting another example: Caller_Choice=Resent-325:T->335:Resent Authorization… [58277] If you’d like to speak to an agent, say agent. Otherwise say Main Menu [BI=T] ->345 [58272] The resend authorization was successfully submitted and will be completed shorely. If you’d like to speak to agent say agent. Otherwise say Main Menu [BI=T]->335->395 back to 380) 
	Wozniak Fig.7 noting yet another example: I heard …[ZIP CODE]. Is this correct).

Claims 6, 13, 19
Wozniak teaches: “wherein processing the real-time interaction data comprises” /  “wherein processing the real-time interaction data comprises”:
	- “identifying one or more phrases associated with the real-time interaction”
	(Wozniak mid-¶ [0042]: The Agent choice node 360 corresponds to a call flow input in which a caller responds to the prompt by speaking "agent." The choice node "1" 365 corresponds to a call flow input in which a caller indicates that he or she would like to and”
	- “mapping the one or more phrases with the one or more attributes”
	(Wozniak ¶ [0043] 4th sentence: The Agent choice node 360 or the choice node "1" 365 can be connected to a go-to node, such as the Transfer to Agent node 385
	Wozniak ¶ [0041] last 5 sentences: A specific go-to node for a particular process, for example, can be inserted whenever that particular process is desired to be performed. In call flow diagram 305, the resend authorization go-to node 335 follows the result node "T" 325. The resend authorization go-to node represents a process, or "unit" in which an authorization is resent. If any other branches of the IVR call flow performs an authorization resend, due to either a positive or negative result, the resend authorization go-to node 335 can be inserted as the go-to node that follows such a result. In call flow diagram 305, the go-to node that follows the result node "F" is the confirm receiver count node 340. The confirm receiver count node 340 can be used as the go-to node whenever a confirm receiver count process is desired to be performed).
 
Claims 7, 14, 20 
Wozniak teaches: / “wherein the at least one processing device is further configured to”:
/  “the computer executable instructions cause the computer processor to” /
/ “wherein the method further comprises” /
	- “present the real-time questionnaire to a user associated with the real-time interaction via the at least one interaction channel”. 
 	(Wozniak Fig.3 feedback loop with emphasis on element 380: [58277] IF you’d like to speak with an agent, say agent. Otherwise say Main Menu. [BI=T]).

Claim 8
Wozniak teaches: “wherein the one or more interaction channels are audio interaction channels” (Wozniak ¶ [0060] last two sentences: the IVR in the example, receive back the audio response from the IVR system, "We will now transfer you to an agent." If the IVR testing bot "hears" different wording from it expects (e.g., it determines that the audio prompt it received from the IVR system does not match what it has as on record), that can indicate that the IVR system is not operating properly, or was improperly coded).
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* Karademir et al, Dynamic interactive voice response - IVR platform InEurocon, p98-p104, IEEE, Jul 1, 2013
	* Abdel-Monem et al, Enhancing construction as-built documentation using interactive voice response, Journal of construction engineering and management, 139, p 895-p 898, no7, July 1st 2013 
* US 10522138 B1 teaching Real-time voice processing systems and methods
With emphasis on Fig.5 and associated text 
* US 20180241878 A1 teaching the identifying imposters and/or confirming authenticity of an organizational affiliation claim/assertion with emphasis on processing the flow at Fig.2 extracted immediately below 

    PNG
    media_image2.png
    1017
    689
    media_image2.png
    Greyscale

* US 10117098 B1 teaching User authentication verification service with emphasis on Fig.3C extracted immediately below:

    PNG
    media_image3.png
    1099
    630
    media_image3.png
    Greyscale

US 7106845 B1 teaching Dynamic security system and method, such as for use in a telecommunications system with a questionnaire assessment provided at Figs. 8, 11 and associated text 
* US 20170111506 A1 teaching Fraud detection in interactive voice response systems with emphasis on ¶ [0132], ¶ [0134] teaching: a number of times a PIN change or authentication attempt was made, whether during one call or during a plurality of calls.
* US 20180211654 A1 teaching Data Processing System with Machine Learning Engine to Provide Automated Collaboration Assistance Functions with emphasis on Fig.11 and associated text 
* US 20150036813 A1 teaching secure routing of user data with emphasis on Fig.2B element 215 and Fig. 7
*  US 20190394333 A1 teaching Voice captcha and real-time monitoring for contact centers with emphasis on ¶ [0068] As an optional step, monitoring unit 46 may transfer control over the call from the agent at the agent desktop system to chat bot 38 (134).  In some examples, a call control transfer may be triggered based on a level of probability associated with the identified fraudulent intent of the call, a transfer request by the agent at the agent desktop system, or some action requested by the fraudulent user.  Chat bot 38 may mimic a human agent and continue the conversation with the fraudulent user of the user device in order to obtain additional information about the fraudulent user.  In some scenarios, because chat bot 38 has access to all of the customer information available to the organization and the ability to process the customer information in real time, chat bot 38 may be better able to obtain identifying or other information about the fraudulent user that may be used to create a fraud profile or signature for future fraud prevention.
* US 20150095028 A1 teaching Customer Identification Through Voice Biometrics with emphasis on Fig.5 steps 518->520->522->526->528 or 530 etc. 
* US 20210006660 A1 teaching speech-enabled automated agent assistance within a cloud-based contact center 
* US 9313330 B1 teaching Identifying recorded call data segments of interest
	*  US 10484532 B1 teaching detecting fraud using machine-learning and recorded voice clips
*  US 20140376703 A1 teaching Utilizing voice biometrics emphasis on Figs.7-12 extracted immediately below:

    PNG
    media_image4.png
    826
    247
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    939
    598
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    938
    579
    media_image6.png
    Greyscale


*  US 20190373105 A1 teaching a Cognitive telephone fraud detection
* US 20140247926 A1 teaching ongoing verification among MULTI-PARTY CONVERSATION with emphasis on Figs. 13-15 and assoictaed text 
* US 20120039460 A1 teaching CUSTOMER SERVICE ANALYSIS with emphasis at Fig. 2 step 212 on identifying a subset of service quality questions from the repository of service quality questions 
* US 20200250287 A1 teaching the Optimizing Voice Verification from Multiple Sources Against a Common Voiceprint with emphasis on Figs. 5, 9 and associated text 
* US 20200145823 A1 teaching the Providing of user authentication for a voice-based communication session with emphasis on Figs. 2 steps 210->212->220->230->240, Fig. 4 step 410->420->430->440->450->480<-470<-460, Fig.6 steps 660->670->480, Fig. 7 steps 720->730
* US 10447864 B1 prompting at Fig.7 and Fig.5 at 516 for a passphrase question when previously determining at step 514 that the communication is not for the event 
* US 20170026515 A1 teaching Accurate automatic call tracking and analysis
* US 20150326722 A1 teaching contact center replay emphasis on Fig.3 and associated text 
* US 20200404094 A1 teaching Authentication and fraud detection with emphasis on Figs. 7-8 and associated text  
* US 20150264173 A1  teaching the Managing of a communication session with a questionnaire or assessment depicted at Fig.7 
* US 20050175160 A1 teaching the Providing personal and business information emphasis on Fig.5 step 95 extracted immediately below:

    PNG
    media_image7.png
    1055
    720
    media_image7.png
    Greyscale

US 20200153964 A1 teaching a Semantic artificial intelligence agent
* US 20190080370 A1 teaching a Dynamic Scripts for Tele-Agents
* US 20140331317 A1 teaching a Context-aware permission control of hybrid mobile applications
* US 6920209 B1 teaching controlling, monitoring, recording and reporting telephone access emphasis on Fig.5 below 

    PNG
    media_image8.png
    977
    678
    media_image8.png
    Greyscale

	* US 10142464 B1 teaching authenticating a caller with emphasis on Figs. 9-11D and associated text  
* US 5819029 A teaching Third party verification system and method with emphasis on Fig.3 and column 13 lines 10-17: ten questions are asked of the customer during the initial interview and thereafter by the TPV IVR System controller 112, of which require patterned responses. In this example, the Voice recognition processor can process over fifty percent of the customer's responses, thereby reducing considerably the time required by a live verifier to Verify the remaining four customer responses with the Voicedata verification module.
* US 20160150082 A1 teaching the Classifying communications with human-based interactive questions emphasis on Fig. 4 steps 408, 416 and associated text
 *  US 9544424 B1 emphasis on Figs. 3, 4 and associated text 
* US 7054811 B2 teaching verifying and enabling user access based on voice parameters
*  US 20170019535 A1 teaching Off-device fact-checking of statements made in a call teaching at ¶ [0033] 2nd sentence: Another embodiment begins a call segment capture, continues capturing ongoing call data as a data stream.

	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	November 18th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Step 2A prong one
        2 Step 2A prong two
        3 MPEP 2106.05(f) citing Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        4 MPEP 2106.05(f)(2) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        5 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        7 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 Fed. Cir. 2014
        8 RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017)
        9 Step 2B
        10 MPEP 2106.05(d) citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
        11 MPEP 2106.05(d) citing “Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014)” and “Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755”